39 U.S. 170 (1840)
14 Pet. 170
RICHARD RAYNAL KEENE, PLAINTIFF IN ERROR,
vs.
WARREN WHITAKER, LAURA WADE, GEORGE DOUGHERTY, FRANCIS MARKS, AND C. CUNNINGHAM, DEFENDANTS IN ERROR.
Supreme Court of United States.

Messrs, Key and Jones, the counsel for the plaintiff in error.
*171 Mr. Chief Justice TANEY delivered the opinion of the Court.
This case comes up by writ of error from the Circuit Court of the United States, for the District of East Louisiana. It has been submitted by the counsel for the plaintiff in error, without argument; and upon looking at the case as agreed on and stated by the parties in the Court below, it is evident that the principles laid down in the case of Foster and Elam vs. Neilson, 2 Peters, 254; and Garcia vs. Lee, 12 Peters, 511, must decide this case against the plaintiff. The judgment of the Circuit Court must, therefore, be affirmed.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this Court, that the judgment of the said Circuit Court, in this cause be, and the same is hereby, affirmed, with costs.